Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1- 16 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a first outer surface and a second outer surface must be shown (see claims 9-10, in 35 USC § 112 rejection) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9 and 10 recite the limitations "first outer surface” and “second outer surface”, however, it is not clear how to identify disposition of the first outer surface and the second outer surface provided by the claim language.  

For claim 10, since the limitation “second outer surface” is unclear as set force above, therefore, claim 10 cannot be distinguished over prior art. Examiner notice: it appears, that neither drawings no specification clarify positioning of the second outer surface.  

Please note that in the rejection on the merits the Examiner rejects the claims “as best understood by the Examiner”.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-9, 11, 15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (hereinafter Ito, JP 11-344875).
For claim 1: Ito discloses a transfer belt unit mountable to and demountable from an apparatus main body of an image forming apparatus, figs. 1, 3, (Abstract), the transfer belt unit comprising:
a transfer roller 5g rotatable about a first axis extending in a first direction, fig. 3;
a transfer belt 5a being in contact with a photosensitive drum 1 in a state where the transfer belt unit is mounted to the apparatus main body, the transfer belt being configured to transfer a toner image on the photosensitive drum to a sheet conveyed between the photosensitive drum and the transfer belt and to convey the sheet conveyed between the photosensitive drum and the transfer belt toward a fixing unit 8 of the image forming apparatus in the state where the transfer belt unit is mounted to the apparatus main body, (fig. 1, page 6 last para and page 8 first para), and 
the transfer belt having a first end and a second end spaced apart from the first end in the first direction, fig. 3; and
a belt memory 25 including:
a memory element in which information about the transfer belt unit is stored, (fig. 3, Abstract); and
a first electrical contact surface electrically connected to the memory element, (a connection line from memory 25 to a CPU 26, fig. 3 would, inherently, has electrical contact surface disposed at the memory 25, in order for the memory 25 to communicate with the CPU 26) the first electrical contact surface being positioned between the first end of the transfer belt and the second end of the transfer belt in the first direction, fig. 3.

For claim 2: Ito discloses a holder/ stay 24 holding the first electrical contact surface, the holder including a protrusion extending from an outer surface of the holder in a second direction intersecting with the first direction, (see fig. 3).

For claim 4: Ito discloses that the transfer belt 5a is sandwiched by the transfer roller 5g and the photosensitive drum 1 in the state where the transfer belt unit is mounted to the apparatus main body, fig. 1.

For claim 5: Ito discloses a backup roller 5c rotatable about a second axis extending in the first direction, the backup roller 5c being in contact with an inner surface of the transfer belt 5a, fig. 3.

For claim 6: Ito discloses that the backup roller 5c is configured to sandwich the transfer belt 5a between the backup roller 5c and a cleaning/ charging roller 5f (of a cleaning unit 5e) of the image forming apparatus in the state where the transfer belt unit is mounted to the apparatus main body, (figs. 1-2, page seven first para).

For claim 7: Ito discloses that the first electrical contact surface is electrically connected to a first electric contact (an electric contact at the CPU 26 side of the connection line between the memory 25 and the CPU 26 that is, inherently, present) of the image forming apparatus in the state where the transfer belt unit is mounted to the apparatus main body, fig. 3.

For claim 8: Ito discloses that the first electrical contact surface is in contact with the first electric contact of the image forming apparatus in the state where the transfer belt unit is mounted to the apparatus main body, (see the connection line in fig. 3).

For claim 9: Ito discloses that the transfer belt 5a includes: 
a first outer surface facing the photosensitive drum 1 in a second direction intersecting with the first direction and being in contact with the photosensitive drum 1 in the state where the transfer belt unit is mounted to the apparatus main body, and
a second outer surface being positioned opposite to the first outer surface relative to the transfer roller 5g in the second direction, figs. 1 and 3.

For claim 11: Ito discloses a drive roller 5b configured to drive the transfer belt 5a, the drive roller 5b being rotatable about a drive axis extending in the first direction, fig. 3, and the drive roller being in contact with an inner surface of the transfer belt, fig. 3; and
a driven roller 5d being rotatable in association with driving of the transfer belt, the driven roller being rotatable about a driven axis extending in the first direction, the driven roller being in contact with the inner surface of the transfer belt 5a, and the driven roller 5b being spaced from the drive roller 5b in a third direction intersecting with the first direction, (fig. 3, second para from bottom of page six).

For claim 15: Ito discloses a belt electrode electrically (inherently, some type of connection of high-voltage bias to the transfer roller) connected to the transfer belt via the transfer roller, (first para of page eight).

Allowable Subject Matter
Claims 3, 12-14, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852